DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/15/19 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "antenna j" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "antenna I" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected for having improper form.  See MPEP 608.01(m) wherein “Each claim begins with a capital letter and ends with a period.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (U.S. Pub. 2016/0278653 hereinafter “Clark”).
Regarding claim 1, Clark discloses a neurologic status evaluation system (e.g. see Fig. 1), comprising: a signal generator configured to generate an electromagnetic signal at one or more frequencies (e.g. 110); a transmitting antenna configured to transmit the electromagnetic signal (e.g. 130); a receiving antenna positioned relative to the transmitting antenna such that an evaluation space is defined between the transmitting antenna and the receiving antenna(e.g. 150), wherein the evaluation space includes the subject's head (e.g. see Fig. 1); a computing device comprising a processor and is configured to (e.g. 190): analyze a modulated electromagnetic signal after the transmitted electromagnetic signal propagates through the head (e.g. ¶37), calculate an evaluation parameter based on the received signals from the antennae wherein the evaluation parameter is indicative of electromagnetic absorption, modulation and scattering in the head (e.g. ¶37), and generate a neurologic status indicator of a head under evaluation based on the evaluation parameter (e.g. ¶37).
It is noted that the “for use in detecting cerebral perfusion in a subject’s head during a cardiac crisis” is listed in the preamble and provides no patentable weight.  
Regarding claim 5, Clark further discloses that the biological tissue under evaluation that is included in the evaluation space is not in contact with the transmitting antenna or the receiving antenna (e.g. see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark as applied to claim 1 above, and further in view of Levinson et al. (U.S. Pub. 2017/0127946 hereinafter “Levinson”).
Regarding claims 2-3 and 6-11, Clark discloses the claimed invention including using the conductivity and dielectric constant of the tissue under evaluation as shown in paragraph 25 but fails to explicitly state that the sensed brain properties are used to the determine the sufficiency of resuscitation efforts on the patient during cardiac arrest and cardiopulmonary resuscitation.  However, Levinson teaches it is known in the art to use antennas to non-invasively receivie neurologic evaluations as set forth in paragraphs 21 and 149 to determine cerebral perfusion to determine the effectiveness of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/REX R HOLMES/           Primary Examiner, Art Unit 3792